
	

112 HR 1824 IH: To amend title 49, United States Code, to make modifications with respect to the board of directors of the Metropolitan Washington Airports Authority, and for other purposes.
U.S. House of Representatives
2011-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		112th CONGRESS
		1st Session
		H. R. 1824
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2011
			Mr. Wolf introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to make
		  modifications with respect to the board of directors of the Metropolitan
		  Washington Airports Authority, and for other purposes.
	
	
		1. Board of Directors of
			 Metropolitan Washington Airports Authority
			(a)MembershipSection 49106(c)(1) of title 49, United
			 States Code, is amended—
				(1)in the matter
			 preceding subparagraph (A) by striking 13 members and inserting
			 17 members; and
				(2)in subparagraph
			 (A) by striking 5 members and inserting 9
			 members.
				(b)TermSection
			 49106(c)(3) of such title is amended by striking the second sentence and
			 inserting the following: A member may not serve after the expiration of
			 the member’s term..
			(c)Removal
			 authoritySection 49106(c) of
			 such title is amended—
				(1)in paragraph (6)
			 by striking subparagraph (C);
				(2)by redesignating
			 paragraph (7) as paragraph (8); and
				(3)by inserting after
			 paragraph (6) the following:
					
						(7)(A)A member of the board appointed under
				paragraph (1)(A) shall serve at the pleasure of the Governor of
				Virginia.
							(B)A
				member of the board appointed under paragraph (1)(B) shall serve at the
				pleasure of the Mayor of the District of Columbia.
							(C)A
				member of the board appointed under paragraph (1)(C) shall serve at the
				pleasure of the Governor of Maryland.
							(D)A
				member of the board appointed under paragraph (1)(D) shall serve at the
				pleasure of the
				President.
							.
				(d)Approval of bond
			 issues and annual budgetSection 49106(c)(8) (as redesignated by
			 subsection (c)(2) of this section) is amended by striking Eight
			 votes and inserting Nine votes.
			
